 



EXHIBIT 10.1

LOAN AGREEMENT

     THIS AGREEMENT made and entered into on this 27th day of June, 2005, by and
between MITCHAM INDUSTRIES, INC., a Texas corporation, with principal offices at
Huntsville, in Walker County, Texas (herein referred to as “Borrower”), and
First Victoria National Bank, a national banking corporation, with its offices
and domicile in Victoria, Victoria County, Texas, (herein referred to as
“Lender”) to induce Lender to extend credit to Borrower in the amounts evidenced
by the promissory note described in Paragraph II A of this agreement (herein
referred to as the “Loan”) and evidencing the line of credit described herein.

     In consideration of their mutual warranties, covenants and agreements
contained herein and Lender’s extension of credit to Borrower in the amount
aforesaid, Borrower and Lender hereby warrant, covenant and agree as follows:

I. WARRANTIES OF BORROWER:

     A. That Borrower is a Texas corporation currently authorized to do business
in the State of Texas, and that all franchise taxes, employment taxes,
withholding taxes, income taxes, sales taxes, use taxes and all other taxes have
been paid current to the date of this agreement.

     B. That the execution by Borrower of this agreement and the other documents
described herein has been duly authorized by its corporate board and that all of
the agreements, indentures, or conveyances described herein to be made or
undertaken by Borrower are within its corporate powers and not prohibited by law
or its governing documents.

     C. That this Loan Agreement and all promissory notes and security documents
referenced herein are legal, valid and binding obligations of Borrower which are
enforceable against Borrower in accordance with the respective terms thereof.

Exhibit 10.1



--------------------------------------------------------------------------------



 



     D. That all audits and financial information submitted to Lender may be
relied upon by Lender as fairly representing the financial condition of the
companies or individuals to which the same relate, and that there has been no
adverse change in the financial condition of Borrower subsequent to the
presentment of the financial information now held by Lender.

     E. That there is no litigation, arbitration or governmental or regulatory
proceedings pending or threatened against Borrower which, if adversely
determined, could have a material adverse effect on Borrower’s financial
condition or affect the legality, validity or enforceability of this Loan
Agreement or any promissory notes or security documents referenced herein and
that Borrower has no material contingent liabilities or material forward
commitments which are not disclosed in the financial information now held by
Lender.

     F. That there are no other liens or encumbrances against the property given
as security for the payment of the hereinafter described loan, except for a
Permitted Lien as defined herein.

     “Permitted Lien” means (a) Liens created by or permitted under the Security
Agreement, Lease and Rental Assignment, and such other documents and instruments
under this Loan Agreement; (b) Liens existing on the date of this Agreement;
(c) Liens for Taxes or other governmental charges not at the time due and
payable, or (if foreclosure, distraint sale or other similar proceeding shall
not have been initiated) which are being contested in good faith by appropriate
proceedings diligently prosecuted, so long as foreclosure, distraint, sale or
other similar proceedings have not been initiated, and in each case for which
the Borrower and its subsidiaries maintain adequate reserves in accordance with
GAAP; (d) Liens in favor of carriers, warehousemen, mechanics and materialmen,
or other similar Liens imposed by law, which remain payable without penalty or
which are being contested in good faith by appropriate proceedings diligently
prosecuted, which proceedings have the effect of preventing

Exhibit 10.1 - 2



--------------------------------------------------------------------------------



 



the forfeiture or sale of the property subject thereto, and in each case for
which the Borrower and its subsidiaries maintain adequate reserves in accordance
with GAAP; (e) Liens in connection with worker’s compensation, unemployment
compensation and other types of social security (excluding Liens arising under
ERISA) or Liens consisting of cash collateral securing the Borrower’s or any of
its subsidiaries’ performance of surety bonds, bids, performance bonds and
similar obligations and, in each case, for which the Borrower and its
subsidiaries maintain adequate reserves in accordance with GAAP;
(f) attachments, appeal bonds (and cash collateral securing such bonds),
judgments and other similar Liens, for sums not exceeding $1,000,000.00 in the
aggregate for the Borrower and its subsidiaries, arising in connection with
court proceedings, provided that the execution or other enforcement of such
Liens is effectively stayed; (g) easements, rights of way, restrictions, minor
defects or irregularities in title and other similar Liens arising in the
ordinary course of business and not materially detracting from the value of the
property subject thereto and not interfering in any material respect with the
ordinary conduct of the business of the Borrower or any subsidiary; (h) Liens
consisting of cash collateral securing the Borrower’s and its subsidiaries’
reimbursement obligations under letters of credit, provided that the aggregate
amount of cash collateral securing such Indebtedness does not exceed the undrawn
face amount of all such letters of credit outstanding at any one time; and
(i) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
of Governors of the Federal Reserve System and no such deposit account is
intended by the Borrowers to provide collateral to the depository institution.

Exhibit 10.1 - 3



--------------------------------------------------------------------------------



 



II. INDEBTEDNESS

     A. Lender shall advance to Borrower, according to the terms thereof and
subject to the limitations expressed therein and in this agreement, the
principal sum of the following promissory note:

One certain promissory note of even date herewith executed by Borrower and
payable to the order of Lender in the original principal sum of $12,500,000.00,
bearing interest at the rate of the Wall Street Journal announced prime rate as
such rate is determined daily by Lender according to the specific terms of said
promissory note and interest being payable in monthly installments and one final
principal payment in the amount of the entire remaining principal balance of the
note (together with any accrued and unpaid interest). The final principal
payment shall be due, together with any unpaid interest, on the date two
(2) years after the date of the note with all such terms as provided in said
promissory note.

     B. Borrower agrees to execute and deliver to Lender such promissory note in
the form prescribed by Lender and on terms described herein, evidencing the
indebtedness created by such advances.

     C. Borrower hereby acknowledges and agrees that Lender has and shall have
the right, at any time, without the consent of or notice to Borrower, to grant
participations in all or part of the obligations of Borrower evidenced by this
note, together with any liens or collateral securing the payment hereof. In the
event Lender elects to participate any Overline Portion (as hereinafter defined)
of the obligations evidenced by this note and if Lender is unable to procure a
participant or a participant fails or refuses to advance to Borrower any
Overline Portion through no fault of Lender, it is agreed that Lender shall have
no liability to Borrower to fund such Overline Portion, nor shall Lender have
any obligation to procure funds from other sources or fund any amounts that
would cause Lender to be in violation of any state or federal law with respect
to Borrower being liable to Lender in an amount in excess of that permitted by
such applicable law. The term “Overline Portion” shall mean the amount of loan
proceeds in excess

Exhibit 10.1 - 4



--------------------------------------------------------------------------------



 



of the amount that Lender is permitted by applicable law or Lender’s loan policy
limitations to loan to Borrower.

     D. Notwithstanding any other provision in this agreement or the provisions
of any promissory note or other loan document to the contrary, Lender shall not
charge or collect and Lender does not intend to contract for interest in excess
of that permitted by law for loans of this kind, and to prevent such occurrence,
Lender will, at maturity, or an earlier final payment of any promissory note
described above, determine the total amount of interest that can be lawfully
charged or collected by applying the highest lawful rate of interest to the full
periodic balances of principal for the period each is outstanding and unpaid and
compare such amount with the total interest that has accrued under the terms of
such note, and, if necessary to prevent usury, reduce the total amount of
interest payable by Borrower to the lesser amount. If the amount of interest
that has been collected exceeds the lawful amount, Lender shall either make
direct refund of such excess to Borrower or credit it against other sums owed by
Borrower to Lender, whichever Lender deems appropriate. If at any time the rate
of interest provided for in any note shall exceed the highest lawful rate, the
annual rate at which interest shall accrue on such note shall be limited to such
highest lawful rate. The highest lawful rate shall thereafter be the rate at
which interest is accrued on such note until the total amount of interest
accrued equals the amount of interest that would have accrued if the interest
rate provided in such note had at all times been in effect, after which the
interest rate provided in such note, if it does not exceed the highest lawful
rate, shall apply. As used herein, the term “highest lawful rate” means the
highest rate of interest permitted to be charged or collected under the
applicable state or federal law for this type of loan applied to the full
periodic balances of principal advances for the period each is outstanding and
unpaid.

Exhibit 10.1 - 5



--------------------------------------------------------------------------------



 



III. SECURITY

     A. As security for the loan, Borrower shall execute and deliver to, procure
for, deposit with, and pay to Lender the following:



  1.   Security agreements, financing statements, registrations, and title
documents in form and content acceptable to Lender, executed by Borrower and
covering all assets of Borrower, including but not limited to its equipment,
accounts receivable, contracts, leases, inventory, instruments, chattel paper
and general intangibles, now owned or hereafter acquired by Borrower, and any
and all proceeds, increases, substitutions, replacements, additions, and
accessions to such assets securing the promissory note delivered by Borrower
pursuant to Paragraph II.A hereof, and all other and future indebtedness of
Borrower to Lender and evidencing a first lien and prior security interest in
such collateral, whether now owned or hereinafter acquired by Borrower.     2.  
Lease and Rental Assignment to Lender, in form and content acceptable to Lender,
of Borrower’s rights under any leases of equipment by Borrower hereunder which
have not been paid in full.     3.   Such other documents and instruments as
Lender may require for the perfection of liens and their registration under the
laws of the State of Texas, of the United States of America, of Canada or any
other foreign nation or province of a foreign nation.     4.   Hazard insurance
policy or policies in form and content and issued by a company or companies with
loss payable endorsements acceptable to Lender, insuring all collateral given as
security against loss or damage and against vandalism and malicious mischief and
insuring said collateral against the usual and customary risks and hazards as
Lender may request, all of such policy or policies to be for a total amount
acceptable to Lender.     5.   Such security agreements and pledges as are
required by Lender to provide that all collateral for Borrower’s other and
future indebtedness to Lender secures the indebtedness of Borrower arising from
the Loan governed by this Agreement.

Exhibit 10.1 - 6



--------------------------------------------------------------------------------



 



     B. Borrower shall execute and deliver to Lender such other documents and
instruments as Lender may require to evidence the status or authority of
Borrower and to evidence, govern or secure the payment of the Loan or any
portion thereof.

IV. COVENANTS OF BORROWER

     A. For so long as any portion of the Loan remains unpaid, Borrower
covenants and agrees as follows:

POSITIVE COVENANTS



  1.   That Borrower agrees to pay to Lender, upon demand, all expenses of every
nature incurred by Lender in connection with the consummation of the transaction
contemplated by this agreement, or the enforcement or preservation of Lender’s
rights hereunder, including attorney’s fees and expenses of Lender’s counsel,
hazard insurance premiums, filing and recording fees, court costs, and other
fees and reasonable expenses incurred by Lender. Borrower agrees to pay to
Lender an origination fee of $5,000.00 as consideration for the Loan.     2.  
That Borrower shall furnish or cause to be furnished at its expense to Lender
statements or reports in form and content acceptable to Lender on the
forty-fifth (45th) day after the end of each quarter for first three quarters of
Borrower’s fiscal year which shall set forth an operating statement and balance
sheet for Borrower herein named as Borrower; an ageing of notes, accounts
receivable and accounts payable of Borrower for the preceding calendar quarter.
Lender shall be allowed to make reasonable inspections of all assets securing
said loan and shall further have the right to inspect the books of Borrower or
other records relating to the affairs of Borrower.     3.   That Borrower shall
furnish at its expense to Lender annually, within ninety (90) days after the end
of Borrower’s income tax reporting year, a report prepared and audited by a
Certified Public Accountant for Borrower, including a balance sheet, income
statement, sources and uses of funds statement, and a reconciliation of net
worth.

Exhibit 10.1 - 7



--------------------------------------------------------------------------------



 



  4.   That while Borrower is indebted to Lender hereunder Borrower will:



  a.   Perform all of its obligations to appropriate regulatory agencies;     b.
  Punctually pay all indebtedness from time to time owing hereunder when due;  
  c.   Perform all of its obligations under the Security Instruments described
herein;     d.   Promptly pay and discharge any and all indebtedness or
obligations when due and owing in excess of $500,000.00, including all taxes of
every kind and character, all assessments, and other claims which might give
rise to a lien on the property given as security for this loan or impair
Borrower’s obligation to conduct its business, except as it may in good faith
contest or as to which a bona fide dispute may arise, provided provision is made
to the satisfaction of Lender for eventual payment thereof in the event that it
is found that such indebtedness or obligation or tax or claim is an obligation
of Borrower, and when such dispute or contest is settled or determined, it will
promptly pay the amount then due.     e.   Maintain and keep in force insurance
of the types and in the amounts customarily carried by companies in similar
lines of business, including adequate amounts of fire, windstorm, explosion,
public liability, property damage, and workman’s compensation insurance; all
insurance is to be carried by nationally reputable companies, and Borrower will
deliver to Lender from time to time, at the request of Lender, a schedule
setting forth all insurance in effect;     f.   Maintain a standard and modern
accounting system in accordance with generally accepted principles of
accounting, permit Lender to inspect its books of account and records at all
reasonable times, furnish to Lender such information respecting the business
affairs and financial condition of Borrower as Lender may reasonably request.  
  g.   Preserve all rights, privileges, franchises, licenses, and permits
connected with its business and to the extent of its ability will conduct its
business in an orderly, efficient

Exhibit 10.1 - 8



--------------------------------------------------------------------------------



 



      manner without voluntary interruptions, and comply with all applicable
laws and regulations of government agencies;

  h.   Maintain, preserve and keep all properties and equipment in good repair,
working order and condition, reasonable wear and tear excepted, and from time to
time make all necessary and proper repairs, renewals, replacements, and
improvements thereto so that at all times the efficiency and value thereof shall
be fully preserved and maintained, and maintain leases, licenses and permits,
but nothing herein contained shall prevent Borrower from in good faith
contesting or seeking legal construction of any dispute, terms or conditions of
a contract, lease or other obligation; Lender may, at reasonable times, visit
and inspect any of the properties of Borrower;     i.   Maintain Borrower’s
financial condition in compliance with the following ratios, measured at the end
of each quarter of the calendar year, as determined by Lender based on generally
accepted accounting principles (GAAP):



  A.   A debt to shareholder’s equity ratio of a maximum of 1.3 to 1.0. This
ratio shall be calculated with the Borrower’s total debt being divided by the
Borrower’s total shareholder equity for the resulting ratio.     B.   A current
assets to current liabilities ratio of a minimum of 1.25 to 1.0. This ratio
shall be calculated with the Borrower’s total current assets being divided by
the Borrower’s total current liabilities for the resulting ratio.



  j.   To give notice in writing to Lender within 30 days of any proceedings by
any public or private body, agency, or authority, pending or threatened, which
may have a substantial adverse effect on Borrower, and of any litigation
involving the possibility of judgments or liabilities in excess of an aggregate
of $1,000,000.00 not covered by insurance.



  5.   That Borrower shall not incur or maintain any indebtedness or obligations
or guarantee the debts or obligations of others in a total aggregate amount
which exceeds $1,000,000.00 from any other source not related to the

Exhibit 10.1 - 9



--------------------------------------------------------------------------------



 



      indebtedness to Lender described herein without the prior written approval
of Lender except for the indebtedness and obligations as a result of the
acquisition of Seamap International Holding Pte, Ltd. and the proposed contract
with the Royal Australian Navy as addressed in the Security Agreement.     6.  
That Borrower shall furnish or cause to be furnished at its expense to Lender,
Borrowing Base Certificates in the form and content contained on the attached
Exhibit “A,” which is incorporated herein by reference for all purposes, on the
20th day of each calendar month for the preceding calendar month. Borrower shall
provide and complete the information and calculations required by the Borrowing
Base Certificates, and the availability of advances to Borrower shall be subject
to and governed by the restrictions set forth in said Borrowing Base
Certificates.     7.   That Borrower shall furnish or cause to be furnished at
its expense to Lender, an appraisal of the equipment lease pool at the end of
every one (1) year period from the date of this Loan Agreement. Said appraisal
shall be performed by an appraiser that is approved by Lender in its sole
discretion.

NEGATIVE COVENANTS



  8.   Borrower will not, except with the prior written consent of Lender:



  a.   Permit any lien (other than for taxes not delinquent and for taxes and
other items being contested in good faith) to exist on property given as
security for this loan or on the income or profits thereof, excepting a
Permitted Lien.     b.   Assign any leases or the proceeds thereof to anyone
except Lender;



  9.   Borrower will take no action which would result in any change in the form
of the corporate entity of Borrower or result in any reorganization, merger or
consolidation of Borrower with any other entity during the term of this
agreement without prior written consent of Lender.     10.   That Borrower may
not assign or otherwise transfer this Agreement or any rights hereunder, and
that this Agreement shall be binding upon Borrower an the representatives,
heirs, executors, legal representatives and successors of Borrower.     11.  
That, except after written notice to Lender and where such use and the
activities relating thereto are in material compliance with all applicable

Exhibit 10.1 - 10



--------------------------------------------------------------------------------



 



      laws and regulations, Borrower shall not hereafter permit any property
which is (a) given as security for this Loan, (b) used by Borrower for any
business or other activities financed by Lender or (c) the source of repayment
of this Loan, to be used in any way for the generation, transportation,
treatment, disbursal, storage, discharge or disposal of any pollutants,
hazardous or toxic substances, or hazardous wastes as defined or regulated by
any of the following federal statutes: (a) The Comprehensive Environmental
Response, Compensation and Liability Act (“CERCLA”), as amended by the Superfund
Amendments and Re-Authorization Act of 1986 (“SARA”), (b) the Resource
Conservation and Recovery Act (“RCRA”), (c) the Toxic Substance Control Act
(“TSCA”), (d) any amendments to or regulations promulgated by any agency under
any of the above statutes, and (e) any other state or federal statute or
regulation for the control of hazardous or toxic substances.

V. COVENANTS OF LENDER

     A. Subject to the terms of this agreement and of the note and security
instruments described herein, Lender covenants and agrees as follows:

Advances will be requested by Borrower via facsimile accompanied by a current
borrowing base certificate and confirmed by a telephone call to Lender. Lender
will make advance on the same day as the request is made if the request is
confirmed by 12:00 noon. Lender will make advance by 12:00 noon the following
day if the request is confirmed after 12:00 noon. Lender shall be bound to make
the advances herein on the following conditions up to the amount specified as
the original principal sum of the note and subject to the limitations described
herein with respect to the note described at Paragraph II A hereof and subject
to making the request for such advance to Lender as specified above and subject
to the following:



  a.   Compliance by Borrower with all terms and conditions of this Loan
Agreement, with respect to said Loan and the absence of any default by Borrower
hereunder.     b.   Payment of all fees and expenses contemplated by this
Agreement.     c.   Execution of all notes, security agreements and other
documents required by Lender.     d.   Furnishing of financial statements
evidencing financial condition of the Borrower.

Exhibit 10.1 - 11



--------------------------------------------------------------------------------



 



VI. DEFAULT AND REMEDIES

     A. The occurrence of any one of the following events of default shall, at
the option of Lender and without notice or demand, except as described
hereunder, make all or such parts of the sums owing from Borrower to Lender
hereunder, as Lender in its discretion shall determine, immediately due and
payable:



  1.   Failure of Borrower to pay within 10 days after demand any sum past due
hereunder or under the Promissory Note, Security Agreement, and Lease and Rental
Assignment of even date;     2.   Failure of Borrower to pay upon demand any
debt hereunder or under the Promissory Note, Security Agreement, and Lease and
Rental Assignment of even date, the maturity of which has been accelerated;    
3.   The Borrower’s failure to punctually perform any of the obligations,
covenants, terms, or provisions contained or referred to in this Loan Agreement
or in any note secured by this Loan Agreement or in the Security Agreement,
Lease and Rental Assignment or any other instrument relating to the indebtedness
to the Lender which remains unperformed after thirty (30) days of non-compliance
thereof.     4.   Any warranty, representation, or statement contained in this
Loan Agreement or any other writing between the parties made or furnished to the
Lender by or on behalf of the Borrower in connection with this Loan Agreement or
any other agreement, or to induce the Lender to make a loan to the Borrower that
proves to have been false in any material respect when made or furnished.     5.
  Except to the extent covered by insurance, any loss, theft, substantial
damage, destruction, sale (other than in the normal course of business),
encumbrance or seizure of or to any of the Collateral (as defined in the
Security Agreement of even date) of a total value of more than $250,000.00.    
6.   The Borrower’s dissolution or merger.     7.   The Borrower’s business
failure, insolvency, assignment for the benefit of creditors, or the appointment
of a receiver, or institution of either voluntary or involuntary bankruptcy
proceedings concerning the Borrower.

Exhibit 10.1 - 12



--------------------------------------------------------------------------------



 



  8.   Any statement of the financial condition of the Borrower submitted to the
Lender that proves to be false or materially inaccurate.     9.   Receipt by the
Lender of notice at any time from any third party that the third party is
acquiring or attempting to acquire a security interest of any kind in the
Collateral that is the subject of the Security Agreement of the even date.    
10.   Failure of the Borrower to maintain its existence as a Texas corporation.
    11.   The Borrower’s removing or replacing of any of the component parts of
Collateral (as defined by the Security Agreement of even date) so as materially
to lessen its market value.     12.   Lapse or cancellation of any insurance
required by the Security Agreement of even date, and the Borrower’s failure to
furnish satisfactory proof to the Lender that satisfactory substitute policies
have been obtained within thirty (30) days of the termination of coverage.    
13.   The levy of any attachment, execution, or other like process against any
of Lender’s collateral;     14.   The voluntary suspension of business by
Borrower;     15.   Any default by Borrower in the payment or performance of any
other obligation of Borrower to Lender, including but not limited to any event
of default under any other loan agreement between Borrower and Lender or any
failure of Borrower to timely pay any sum when due on any indebtedness owing by
Borrower to Lender, regardless of how arising, or any breach by Borrower of any
covenant in any security agreement relating to any indebtedness of Borrower to
Lender;     16.   The failure or inability of Borrower for any reason, within a
period of 90 days after notice from Lender thereof, to correct, cure or
eliminate any conditions, circumstances, or events (whether or not caused by any
action or inaction of Borrower), which Lender determines, in good faith, to
affect Borrower or its operations or Borrower’s business or financial prospects
in a manner which impairs security of Lender or Borrower’s ability to perform
its obligations.

     B. That no waiver of any default on the part of Borrower shall be
considered waiver of any other or subsequent default and no forbearance, delay,
or omission in exercising or enforcing the rights and powers of Lender shall be
construed as a waiver of such rights and

Exhibit 10.1 - 13



--------------------------------------------------------------------------------



 



powers, and likewise no exercise or partial exercise of any rights or powers
hereunder by Lender shall be held to preclude further exercise of such rights
and powers, and every such right and power may be exercised from time to time.

     C. The rights, powers and remedies given to Lender hereunder shall be in
addition to all rights, powers and remedies given to Lender by law against
Borrower and any other person.

     D. No action shall be commenced by Borrower for any claim against Lender
under the terms of this Loan Agreement or arising from the subject loan
relationship unless a notice in writing specifically setting forth the claim of
Borrower shall have been given to Lender within six (6) months after the
occurrence of the event which Borrower alleges gave rise to such claim. Failure
to give such notice shall constitute a waiver of any such claim.

VII. GENERAL PROVISIONS

     A. Any notice or demand required or permitted to be given hereunder by
Lender may be given in writing by depositing such notice in the United States
Mail, postage prepaid, addressed to Borrower at P. O. Box 1175, Huntsville,
Texas 77342-1175, Attn: Billy F. Mitcham, Jr., or such other place as Borrower
shall have designated in writing. Notice shall be deemed to have been given 48
hours after being so deposited in the United States Mail.

     B. This agreement shall be construed under and in accordance with the laws
of the State of Texas, and all obligations of the parties created hereunder are
performable in Victoria County, Texas. Notwithstanding the provisions of this
paragraph, Chapter 346 of the Texas Finance Code, shall not apply to the loan
governed by this agreement or any part thereof.

     C. In any case, if any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity,

Exhibit 10.1 - 14



--------------------------------------------------------------------------------



 



illegality, or unenforceability shall not affect any other provision hereof and
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision had never been contained herein.

     D. This Agreement constitutes the sole and only agreement of the parties
hereto and supersedes any prior understandings or written or oral agreements
between the parties respecting the within subject matter.

     E. This agreement shall apply to and govern the herein described extensions
of credit and all renewals, extensions and rearrangements of such indebtedness
of Borrower to Lender.

Exhibit 10.1 - 15



--------------------------------------------------------------------------------



 



     EXECUTED on the date first hereinabove mentioned in Victoria, Victoria
County, Texas.

            MITCHAM INDUSTRIES, INC.
      By:           BILLY F. MITCHAM, JR.        Its: President     

BORROWER

            FIRST VICTORIA NATIONAL BANK
      By      

                  

              Its    

LENDER

Exhibit 10.1 - 16



--------------------------------------------------------------------------------



 



             
 
  THE STATE OF TEXAS   §    
 
           
 
  COUNTY OF WALKER   §    

     This instrument was acknowledged before me on
                                        , 2005, by BILLY F. MITCHAM, JR. as
President of MITCHAM INDUSTRIES, INC., on behalf of said corporation.

                                              Notary Public, State of Texas
 
           
 
  STATE OF TEXAS   §    
 
           
 
  COUNTY OF VICTORIA   §    

     This instrument was acknowledged before me on
                                        , 2005, by
                                                            , as
                                                             of First Victoria
National Bank, on behalf of said corporation.

                                              Notary Public, State of Texas

